UNITED STATES DISTRICT COURT                                EASTERN DISTRICT OF TEXAS


ANTHONY GONCALVES,                               §
                                                 §
                Plaintiff,                       §
                                                 §
versus                                           §   CIVIL ACTION NO. 1:18-CV-111
                                                 §
UNITED STATES OF AMERICA,                        §
                                                 §
                Defendant.                       §

                MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                   JUDGE’S REPORT AND RECOMMENDATION

         Plaintiff Anthony Goncalves, an inmate confined at the Federal Correctional Complex in

Beaumont, Texas, proceeding pro se, brought the above-styled lawsuit against the United States

of America.

         The court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The Magistrate Judge recommends this action be dismissed without prejudice for want of

prosecution.

         The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such referral, along with the record, pleadings and all available

evidence. No objections to the Report and Recommendation of United States Magistrate Judge

were filed by the parties.
                                         ORDER

       Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are

correct, and the report of the Magistrate Judge is ADOPTED. A final judgment will be entered

          . in accordance with the Magistrate Judge’s recommendation.
in this case
          SIGNED at Beaumont, Texas, this 7th day of September, 2004.
        SIGNED at Beaumont, Texas, this 4th day of March, 2019.




                                        ________________________________________
                                                    MARCIA A. CRONE
                                             UNITED STATES DISTRICT JUDGE




                                             2
